DETAILED ACTION

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-9 directed to an invention non-elected with traverse in the reply filed on 03/07/2022. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Garth Dahlen on 06/30/2022.
The application has been amended as follows: 
Claims 1-9 are cancelled as being drawn to a non-elected invention.

Allowable Subject Matter
Claims 10-13, 15-16 are allowed over the prior art of record in light of the amendments and arguments made in Supplemental Amendment filed 06/23/2022.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not reasonably show or suggest the claimed method of manufacturing a laminate vehicle seat.
The closest prior art of record is Kuo (U.S PG Pub 20030162454A1). Similar to the claimed invention, Kuo discloses a method for manufacturing a vehicle laminate. Kuo discloses all the steps of the instant claim, with the exception of the limitations of the step of drying, the intermediate layer being polyurethane foam, and the adhesive being a water-based adhesive. Kuo has further not disclosed one of conditions (A)-(D) as instantly claimed.
While some of these features are known individually in other prior art references, such as Lee (KR101855924B1 – corresponding U.S PG Pub 20190160799A1 used for citations), who discloses the intermediate layer being a polyurethane foam layer, and Sorimachi (U.S Patent 5508080), who discloses the step of drying and the adhesive being a water-based adhesive, the prior art as a whole fails to reasonably disclose the totality of the claimed invention.
Specifically, the prior art as a whole fails to disclose one of conditions (A)-(D) being a part of the method steps. In the absence of further prior art guidance, it would not have been obvious to an ordinarily skilled artisan to have arrived at the instant invention without hindsight. For the foregoing reasons the invention is deemed non-obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712